Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Action
This is a reissue application (filed on 6/14/2019) of US patent 9,815,890 issued on 10/14/2017.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Priority
US patent 9,815,890 is issued from US application 13/805,522, filed on 1/31/2013, which is a national stage application of PCT/US2011/041517, filed on 6/22/2011, which claims priority to US provisional application No. 61/357,499, filed on 6/22/2010.
Maintenance Fees
Patent owner is reminded of the requirement to pay all maintenance fees (MPEP 2501 and 1415.01).
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,815,890 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of the Claim
Claims 1-18 were originally presented in the issued US patent 9,815,890.
Claims 1-18 are canceled by the amendment filed on 6/14/2019, and new claims 19-25 are added.
Claims 19-25 are currently pending in the application.  
Information Disclosure Statement
No information Disclosure Statements have been filed with the present application. Should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR 1.97 and L98 should be filed in the reissue application. See MPEP § 609. See MPEP 1406.
Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.

MPEP 325B set forth the requirements for who may sign on behalf of the assignee.  
The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under 37 CFR 3.73(c)  may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):
(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. In this situation the Office recommends that when such person is authorized to act on behalf of the assignee, the submission clearly indicate the authority (see paragraph (B), below). A power of attorney (37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.
(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. 37 CFR 3.73(d)(1)  .
(C) The submission may be signed by a patent practitioner of record. 37 CFR 3.73(d)(3). A patent practitioner will be considered "of record" where the patent practitioner was appointed in a power of attorney already of record, or where the 37 CFR 3.73(c)  statement is accompanied by a power of attorney that appoints the patent practitioner who signed the statement.
(D) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record.
Where a submission does not comply with (A), (B), (C) or (D) above, evidence of the person’s authority to sign will be required.
The party who signed PTO/AIA /53 has not established that he/she has the authority to sign the form on behalf of assignee because the title “Associate” does not clearly set forth that person as an officer who has authority to sign on behalf of assignee. A consent form with signature from authorized party according to the guideline set forth above is required. 


Reissue Oath and Declaration 
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not correctable by reissue. See 37 CFR 1.175and MPEP § 1414.
Claims 19-25 are rejected under 35 USC 251 since the claims 19-25 correspond to the claims that were subject to restriction in the original application 13/805,522, which resulted in the present patent US 9,815,890.
MPEP 1412.01 set forth:
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See MPEP 1412.01. I.
It is noted that:
In this reissue application, Patentee seeks to add new claims 19-25, drawn to a method of treating a complemented mediated disease in an individual comprising administering an effect amount of an isolated antibody or antigen-binding fragment thereof selected from the group consisting of antibodies produced by the hybridoma cell line i)-ix) as recited in claim 19.  
A restriction requirement was made in the ‘522 application.  Claims 86-119 were subject to a restriction between Groups I-III, drawn to anti-C3d antibodies (I), nucleic acid encoding anti-C3 antibodies (II) and methods of treating with anti-C3d antibodies (III). See restriction requirement mailed on 11/22/2013, page 3.

Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement issued in the `522 application. Accordingly, the presentation of new claims 19-25, drawn to non-elected invention (Group III in the ‘522 application) is precluded under 35 USC 251. (See MPEP 1412.01(I) citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977)).  

Claims 19-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Specification
The amendment to specification dated 6/14/2019 states that this application is a divisional reissue application of reissue application 16/380,941.  The ADS also listed the present application as a divisional application of 16/380,941.  
MPEP 201.06 set forth:
A later application for an independent or distinct invention, carved out of a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application. The divisional application should set forth at least the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application. 


The present application does not contain subject matter disclosed in the ‘941 application because claims 1-33 of the ‘941 application is drawn to isolated antibody.  There is no restriction requirement in the ‘941 application.  Therefore, the divisional status of the present application is improper.  Consequently, the specification and ADS is objected to for improperly claim the present application as “divisional” to ‘941 application.  

Conclusion
Claims 19-25 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on 313-446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CELINE X QIAN/Primary Examiner, Art Unit 1636    
                                                                                                                                                                                                    
/Padmashri Ponnaluri/Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991